DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the remarks, filed 05/05/2022, with respect to claims 1 & 24 have been fully considered and are persuasive in view of the amendments filed on 05/05/2022.  The prior art rejections set forth on 02/07/2022 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cathrine Shultz on 07/28/2022.

The application has been amended as follows: 
(Currently Amended) The egg tray according to claim 1, wherein the second grid is spaced in a direction perpendicular to the bottom plane (P) with respect to the first grid such that the second grid provides support to eggs when the tray is tilted.
(Currently Amended) The egg tray according to claim 1, wherein the openings of the second grid have a different shape with respect to the openings of the first grid.
(Currently Amended) The egg tray according to claim 1, wherein the second grid comprises openings which have a substantially hexagonal shape, when projected in the bottom plane (P).
(Currently Amended) The egg tray according to claim 1, wherein the first grid and the second grid are connected by connection members that extend between the first grid and the second grid and are configured to define a grid spacing (D2) between the first grid and the second grid, wherein the grid distance is defined in a plane perpendicular to the bottom plane (P).
(Currently Amended) The egg tray according to claim 1, wherein the grid spacing (D2) is configured such that the second grid prevents an egg from tilting out of the egg accommodation associated with the egg.
(Currently Amended) The egg tray according to claim 1, wherein
- an opening of the first grid has an inscribed circle, with an inner diameter ID1, 
- an opening of the second grid has an inscribed circle, with an inner diameter ID2, and 
wherein the ratio between ID1 and ID2 is between 0.4 to 0.6, and wherein the ratio between ID1 and the grid spacing D2 is between 0.7 to 1.7.
(Currently Amended) The egg tray according to claim 1, wherein the egg tray is adapted to receive smaller eggs and larger eggs in the egg accommodations, wherein a first distance (D1) between the first grid and a thickest part of a larger egg is larger than a grid spacing (D2) between the first grid and the second grid, wherein the first distance and the grid distance are defined in a plane perpendicular to the bottom plane (P).
(Currently Amended) The egg tray according to claim 1, wherein the grid spacing (D2) is between 10 mm and 50 mm
(Currently Amended) The egg tray according to claim 1, wherein the inner diameter ID1 is between 20 to 24 mm and the inner diameter ID2 is between 37 to 47 mm.
(New) The egg tray according to claim 1, wherein the grid spacing (D2) is between 15 mm and 20 mm.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the recitation of a first and second grid along with the specifics of the ribs and the ribs orientation in regards to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642